SETTLEMENT AND LICENSE AGREEMENT

 

This SETTLEMENT AND LICENSE AGREEMENT (this “Agreement”) is made and entered
into as of the date of the last signature required by this Agreement (the
“Effective Date”) by and between Enzo Life Sciences, Inc., a corporation
organized and existing under the laws of the State of New York, having offices
at 10 Executive Boulevard, Farmingdale, NY 11735 (“Enzo”) and Illumina, Inc., a
corporation organized and existing under the laws of the State of Delaware,
having offices at 5200 Illumina Way, San Diego, CA 92122 (“Illumina”). Enzo and
Illumina are individually referred to herein as a “Party,” and collectively as
the “Parties.”

 

WITNESSETH

 

WHEREAS, Enzo has alleged that Illumina infringes U.S. Patent No. 7,064,197
(“the ‘197 Patent”) in an action styled Enzo Life Sciences, Inc. v. Illumina,
Inc., No. 1:12-cv-435-LPS, pending in the United States District Court for the
District of Delaware (the “Litigation”); and

 

WHEREAS, Enzo represents and warrants that it is the owner of, with all
substantive rights in and to, the Licensed Enzo Patent Rights (as defined below)
and has the exclusive right to license, collect royalties, collect past,
present, or future damages, and to enforce with legal standing, the Licensed
Enzo Patent Rights; and

 

WHEREAS, Illumina denies all liability in the Litigation; and

 

WHEREAS, Illumina has alleged that it does not infringe the ‘197 Patent, and
further, that the ‘197 Patent is invalid and unenforceable; and

 

WHEREAS, Enzo disputes Illumina’s allegations of invalidity, unenforceability,
and non-infringement; and

 

WHEREAS, without admitting infringement or liability and in part to avoid the
necessity, expense, inconvenience, and uncertainty of additional or continued
litigation, the Parties now desire to settle the Litigation and to provide and
receive certain releases, licenses and covenants not to sue, all on the terms
and conditions set forth herein; and

 

WHEREAS, this Agreement reflects a settlement and compromise between the Parties
under Federal Rule of Evidence 408 with respect to Enzo’s claims and Illumina’s
defenses in the Litigation, including without limitation on the disputed issues
of patent validity, enforceability, and infringement;

 

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter contained and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



1 SUBJECT TO FRE 408

 



SECTION 1: DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to a Party and subject to Sections 2.1 and 2.7,
any Person that, on or after the Effective Date, is directly or indirectly
controlling, controlled by, or under common control with, such Party. For
purposes of this Agreement, “control” means the ability to control the direction
of the management and operations of the subject Person, whether through
ownership, contract or otherwise. Control will be presumed where a Party has
direct or indirect ownership of (or the contractual right to direct the voting
of) 50% or more of the voting shares, equity or other interests of the Person.
Notwithstanding anything to the contrary herein, the following Persons are not,
and cannot be considered, Affiliates of Illumina for the purposes of this
Agreement so long as any patent infringement litigation or royalty obligation
existing as of the Effective Date concerning the Licensed Enzo Patent Rights
remains pending between Enzo and that Person (or any Affiliate of that Person):
Abbott Laboratories; Abbott Molecular, Inc.; Becton, Dickinson and Company;
Becton, Dickinson Diagnostics, Inc.; Geneohm Sciences, Inc. (now part of Becton
Dickinson); Gen-Probe, Inc. (now part of Hologic, Inc.); Hologic, Inc.; Roche
Molecular Systems, Inc. (part of Hoffmann-La Roche AG); Roche Diagnostics
Corporation (part of Hoffmann-La Roche AG); Roche Diagnostics Operations Inc.
(part of Hoffmann-La Roche AG); and Roche Nimblegen, Inc. (part of Hoffmann-La
Roche AG); or any Third Party that is directly or indirectly controlling,
controlled by, or under common control with any of the foregoing Persons.

 

“AmpiProbe Technology” means nucleic acid amplification detection assays, such
as quantitative polymerase chain reaction (qPCR) assays marketed and sold by
Enzo under the tradename AmpiProbe, and nucleic acid probes used therein, in
which a first amplification primer includes a first label/dye/moiety that
interacts via FRET (Förster/fluorescence resonance energy transfer) with a
second label/dye/moiety attached to a second amplification primer, or to nucleic
acid monomers, upon formation of a nucleic acid amplification product
incorporating the first primer and the second primer, or the first primer and
the labeled nucleic acid monomers.

 

“Cellular Analysis Technology” means cell flow cytometry assays, cell microscopy
assays and cell-on-microplate assays that utilize nucleic acid hybridization
probes. For the avoidance of doubt, Cellular Analysis Technology does not
involve sequencing of nucleic acids.

 

“Claims” means all claims, counterclaims, counter-counterclaims, actions, causes
of action, suits, demands, judgments, debts, expenses (including attorneys’ fees
and costs), losses, liabilities, and obligations of any kind and of whatever
nature or character, worldwide, whether known or unknown, asserted or
unasserted, suspected or unsuspected, matured or unmatured, or whether accrued,
actual, contingent, latent or otherwise, made, asserted, or brought for any
purpose, including without limitation for the purpose of recovering any damages
or for the purpose of obtaining equitable relief or any other relief or remedy
of any kind.

 

“Covered Third Party Products” means (i) any Third Party products and services,
product lines, devices, systems, assays, components, subassemblies, kits,
hardware, software, or any combination of the foregoing provided to Illumina or
its Affiliates for the benefit of Illumina or

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



2 SUBJECT TO FRE 408

 



its Affiliates and constituting a component or element of, or that are used in
combination with, any Illumina Product, but only to the extent of such use as
incorporated into such Illumina Product, or (ii) any Third Party products and
services that include as a component or element thereof any Illumina Product,
but only to the extent that such Third Party products and services include as a
component or element thereof such Illumina Product.

 

“Illumina Products” means any past, current and future products and services,
product lines, devices, systems, assays, components, subassemblies, kits,
hardware, software, or any combination of the foregoing which are made, used,
sold, offered for sale, distributed, imported, or otherwise commercialized by or
for Illumina or its Affiliates, and Natural Evolutions thereof, that, but for
the license granted in this Agreement, infringe (actually or allegedly) a Valid
Claim of the Licensed Enzo Patent Rights. For the avoidance of doubt, all
accused products, manufactured articles, services, processes, systems, or
methods that are the subject of the Litigation are included in and constitute
Illumina Products.

 

“Licensed Enzo Patent Rights” means (i) the ‘197 Patent; (ii) any patents and
patent applications claiming priority to or through, or sharing a common
priority claim with the ‘197 Patent; and (iii) any foreign counterparts,
re-issues, re-examinations, renewals, substitutes, claim amendments made in
post-grant proceedings including IPR and PGR proceedings, extensions,
continuations, continuations-in-part, continuing prosecution applications,
divisionals, and national phase filings of any patents and patent applications
covered in subparts (i) and (ii), whether any of the foregoing are filed before,
on or after the Effective Date, in all countries of the world.

 

“Liquid Phase Nucleic Acid Amplification Detection Technology” means (i)
AmpiProbe Technology and (ii) assays that directly compete (now or in the
future) therewith (such as, without limitation, TaqMan, Molecular Beacons,
Invader, RealTime PCR, Hybridization Protection Assay (HPA), or Scorpion
technologies), where detection of the targets or analytes of interest occurs in
liquid phase (e.g., where the analyte or target is not attached to or otherwise
associated with a solid support). For the avoidance of doubt, Liquid Phase
Nucleic Acid Amplification Detection Technologies do not include sample
preparation or library preparation components, products or services that do not
involve liquid phase detection of nucleic acid amplification.

 

“Natural Evolutions” means modifications, revisions, additions, enhancements,
updates, upgrades, changes or similar alterations to an original product or
service, in which the original product or service retains its essential
character or remains identifiable.

 

“NIPT” means in vitro cell-free nucleic acid-based non-invasive prenatal testing
(including, without limitation, testing by massively parallel sequencing or
digital PCR) of a biological sample (including but not limited to plasma, serum,
whole blood, and urine) obtained from a pregnant woman.

 

“Person” means an individual, trust, corporation, partnership, joint venture,
limited liability company, association, unincorporated organization, or other
legal entity.

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



3 SUBJECT TO FRE 408

 



“Related Persons” means, with respect to any Person, collectively, (a) all
directors, officers, managers and employees of such Person (to the extent acting
in in such capacity); (b) all representatives, agents, attorneys and insurers of
such Person (to the extent acting in such capacity); (c) with respect to
Illumina or its Affiliates only, (i) all Persons engaged in the design,
manufacture or supply of parts or components for Illumina Products on behalf of
Illumina or its Affiliates (to the extent acting in such capacity), and (ii) all
direct or indirect customers, users, dealers, distributors and other purchasers
of Illumina Products from Illumina or its Affiliates (to the extent acting in
such capacity); and (d) all predecessors-in-interest of such Person (in such
capacity).

 

“Third Party” means any Person or entity other than the Parties to this
Agreement and their Affiliates.

 

“Valid Claim” means a claim of an issued patent that has not expired or been
finally held invalid or unenforceable by a court or administrative body of
competent jurisdiction from which no appeal can be or is taken.

 

SECTION 2: LICENSE, RELEASES, AND COVENANTS

 

2.1 License. Subject to Illumina’s timely payment of the Payment under Section
3.1, Enzo hereby grants (and agrees to grant) to Illumina and its Affiliates a
perpetual, irrevocable, fully paid-up, non-exclusive, non-transferable (except
as set forth in Section 5), worldwide license under the Licensed Enzo Patent
Rights to, directly or indirectly, make, have made, use, import, export, market,
distribute, sell, offer for sale, and otherwise commercialize the Illumina
Products and Covered Third Party Products. For the avoidance of doubt, payment
of the Payment will satisfy any and all past, present, and future obligations
potentially owing to Enzo based upon or arising in connection with
commercialization of any Illumina Products or other potential infringement
(direct, induced, indirect, contributory, or otherwise) of the Licensed Enzo
Patent Rights by or for Illumina and its Affiliates, and no additional payments
will be owed to Enzo or its Affiliates in connection with the license granted in
this Section 2.1.

 

Illumina and its Affiliates shall not have the right to sublicense or otherwise
grant, in whole or in part, sublicenses under the Licensed Enzo Patent Rights.
The license granted herein shall not extend to cover any products of a Third
Party that acquires or is acquired by Illumina or its Affiliates on or after the
Effective Date (whether by merger, consolidation, share acquisition, or
acquisition of all or substantially all assets or otherwise), including without
limitation products made, used, imported, exported, distributed, sold, offered
for sale, developed, advertised, and practiced by such Third Party before the
date of such acquisition. The license granted herein shall not include any
rights to the Licensed Enzo Patent Rights other than those expressly provided by
this section. No license or immunity is granted under this Agreement by Enzo,
either directly or by implication, estoppel, or otherwise, to any Person
acquiring Illumina Products for the modification or combination by such Person
of Illumina Products with other items other than in the ordinary manner in the
ordinary course of use of Illumina Products, or as specified in Sections 2.2 and
2.3, or as otherwise permitted by the law of patent exhaustion.

 

2.2 Enzo Release of Illumina. Subject to the terms and conditions hereof,
including Illumina’s timely payment of the Payment under Section 3.1, Enzo, on
behalf of itself, its Affiliates, and

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



4 SUBJECT TO FRE 408

 



their respective legal successors and assigns (collectively, “Enzo Releasing
Parties”) hereby releases, acquits and absolutely and forever discharges
Illumina and its Affiliates (collectively, “Illumina Released Persons”) of and
from any and all Claims, whether now known or unknown, related to the alleged
infringement of the Licensed Enzo Patent Rights. The Enzo Releasing Parties also
release the Illumina Released Persons from any Claim related to the Litigation
or the conduct of settlement negotiations for the Litigation (except for
representations or obligations expressly included in this Agreement). The Enzo
Releasing Parties further provide a limited release to Illumina’s Related
Persons for any Claim, based on conduct occurring up to the Effective Date, for
infringement of the Licensed Enzo Patent Rights by Illumina Products or Covered
Third Party Products.

 

The scope of this release is fixed as of the Effective Date. Except as expressly
set forth herein, this release shall not apply to any Person, including without
limitation any Third Party, or any pre-acquisition business, assets, or products
thereof, acquired by Illumina or its Affiliates (whether by merger,
consolidation, share acquisition, or acquisition of all or substantially all
assets or otherwise) after the Effective Date.

 

2.3 Limited Enzo Covenant Not To Sue On Covered Third Party Products. Subject to
the terms and conditions hereof, including Illumina’s timely payment of the
Payment under Section 3.1, Enzo, on behalf of itself and its Affiliates,
covenants during the term of this Agreement not to sue Illumina’s Related
Persons for (i) infringement of the Licensed Enzo Patent Rights by an Illumina
Product, or (ii) infringement of the Licensed Enzo Patent Rights by a Covered
Third Party Product. This covenant not to sue is non-assignable by Illumina, its
Affiliates or any of their respective Related Persons who benefit from this
covenant not to sue.

 

2.4 Illumina Release of Enzo. Subject to the terms and conditions hereof,
Illumina, on behalf of itself, its Affiliates, and their respective legal
successors and assigns (collectively, “Illumina Releasing Parties”) hereby
releases, acquits and absolutely and forever discharges Enzo and its Affiliates
(collectively, “Enzo Released Persons”) of and from any and all Claims, whether
now known or unknown, related to the Licensed Enzo Patent Rights to the extent
occurring before the Effective Date. The Illumina Releasing Parties also release
the Enzo Released Persons from any Claim related to the Litigation or the
conduct of settlement negotiations for the Litigation (except for
representations or obligations expressly included in this Agreement).

 

2.5 Covenant Not to Challenge. After the Effective Date and for so long as
Illumina’s license is in force, Illumina further covenants on behalf of itself
and its Affiliates that, except as (i) required by law or (ii) in defense of an
action for infringing the Licensed Enzo Patent Rights brought against Illumina,
its Affiliates or their respective Related Persons (direct or indirect)
involving any Illumina Products or Covered Third Party Products, neither
Illumina nor its Affiliates shall knowingly and voluntarily contest (or assist
in the contest) in any forum, including Federal Courts, whether under 28 U.S.C.
§§ 2201-2202 or not, the United States Patent and Trademark Office, and/or the
International Trade Commission, that the Licensed Enzo Patent Rights are valid
and enforceable; provided, however, nothing in this Agreement shall prevent
Illumina or its Affiliates from complying with or responding to any court or
governmental order or subpoena relating to the Licensed Enzo Patent Rights.
Notwithstanding the foregoing, nothing in this Agreement will preclude Illumina
and its Affiliates from making

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



5 SUBJECT TO FRE 408

 



any disclosure, providing information or producing documents as required by law,
court order or legal process (including, without limitation, litigation related
to discovery and/or subpoena), even if made in connection with a Claim
challenging the validity or enforceability of one or more of the Licensed Enzo
Patent Rights, and any such disclosure will not be considered a breach of this
Agreement. It is understood that Illumina’s and its Affiliates’ providing
factual statements regarding Illumina Products or any Covered Third Party
Products in response to a validly propounded subpoena will not be considered as
assisting in the context as used above. Illumina reserves the right to raise any
and all defenses and counterclaims, including, but not limited to, invalidity
and unenforceability of the Licensed Enzo Patent Rights, and to otherwise
contest the validity and enforceability of the Licensed Enzo Patent Rights in
any forum, that it could have raised in the Litigation, if the Licensed Enzo
Patent Rights are asserted based on Illumina Products or Covered Third Party
Products against Illumina, its Affiliates, Related Persons and partners after
the Effective Date; and Enzo reserves the right to raise any and all claims and
defenses in opposition.

 

2.6 Limited Standstill. Subject to the terms and conditions in this Section 2.6
and Section 2.7, for a period of four (4) years after the Effective Date of this
Agreement or until the termination of this Agreement under Section 4.2,
whichever is earlier (“Standstill Period”), a Party shall not (either by itself
or through an Affiliate or Third Party) initiate, file, encourage, direct, fund
or otherwise bring or participate in any claim alleging infringement (direct,
indirect, induced, contributory or otherwise), misuse or any other violation of
any patents against the other Party or its Affiliates by any Standstill Covered
Products (the “Standstill”). “Standstill Covered Products” are (i) any products
or services first made, used, sold, offered for sale, imported or otherwise
commercialized by that Party or its Affiliates on or before the Effective Date,
including, without limitation, with respect to Illumina, the Illumina Products,
(ii) any products or services made or sold by such Party or its Affiliates that
such Party or its Affiliates officially announced at an industry conference or
other public forum before the Effective Date as part of such Party’s or its
Affiliates’ forthcoming product or service offerings, and (iii) any Natural
Evolutions of a product or service covered by (i) or (ii).

 

In addition, as part of the Standstill, and subject to the terms and conditions
in this Section 2.6 and Section 2.7, during the Standstill Period, a Party shall
not (either by itself or through an Affiliate or Third Party) initiate, file,
encourage, direct, fund or otherwise bring or participate in any claim alleging
infringement of any patents against any customer (direct or indirect) of the
other Party or its Affiliates by (i) any commercial products or commercial
services first made or sold by that Party or its Affiliates on or before the
Effective Date, or (ii) any commercial products or commercial services made or
sold by that Party that such Party or its Affiliates officially announced at an
industry conference or other public forum before the Effective Date as part of
such Party’s or its Affiliates’ forthcoming product or service offerings , or
(iii) any Natural Evolutions of a product or service covered by (i) or (ii)
(collectively, “Customer Standstill Products”). Notwithstanding anything to the
contrary herein, Customer Standstill Products do not include, and expressly
exclude, stand-alone Third Party products that infringe a Party’s patents
independent of any incorporation in or use with the other Party’s commercial
products or commercial services covered by (i) or (ii) above. For clarity,
customers are protected from claims of infringement under the Standstill only
with respect to such customers’ use or resale of Customer Standstill Products,
either alone or as a component or element of such

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



6 SUBJECT TO FRE 408

 



customer’s products or services, but in the latter case only to the extent that
any claim of infringement regarding such customer’s products and/or services is
based on the Customer Standstill Product(s) incorporated in such customer’s
products or services.

 

The Standstill shall not apply to and expressly excludes intellectual property
rights that claim or cover NIPT and (i) claim priority to a patent or patent
application that, as of the Effective Date, is owned or controlled by Illumina
or any of its Affiliates that are existing and qualify as Affiliates as of the
Effective Date or (ii) are subject to the Pooled Patents Agreement between
Illumina and Sequenom, Inc. Notwithstanding the foregoing, in the event Illumina
(either by itself or through an Affiliate) initiates, files, directs or
otherwise brings any claim against Enzo, Enzo’s Affiliates that are existing and
qualify as Affiliates as of the Effective Date, or their respective customers
(direct or indirect) with respect to the Standstill Covered Products, alleging
infringement (direct, indirect, induced, contributory or otherwise), misuse or
any other violation of any intellectual property rights claiming or covering
NIPT, the Parties agree that this will end the Standstill Period with respect to
intellectual property rights claiming or covering NIPT.

 

The Standstill shall not apply to and expressly excludes any intellectual
property rights that claim or cover (i) Liquid Phase Nucleic Acid Amplification
Detection Technologies, or (ii) Cellular Analysis Technologies. For the
avoidance of doubt, all Illumina accused products, manufactured articles,
services, processes, systems, or methods that were the subject of the
Litigation, and all other products, services, systems, assays, components,
subassemblies, kits, hardware, software, or combinations of the foregoing made
or sold by Illumina or its Affiliates on or before the Effective Date and used
in Illumina’s sequencing or array workflows (excluding stand-alone Third Party
products that infringe Enzo patents independent of any incorporation in or use
with Customer Standstill Products), are included within the scope of the
Standstill and, for purposes of this Agreement, are by definition not Liquid
Phase Nucleic Acid Amplification Detection Technologies or Cellular Analysis
Technologies. Notwithstanding the foregoing, in the event Enzo (either by itself
or through an Affiliate) initiates, files, directs or otherwise brings any claim
against either Illumina, Illumina’s Affiliates that are existing and qualify as
Affiliates as of the Effective Date with respect to the Standstill Covered
Products, or their respective customers (direct or indirect) with respect to the
Customer Standstill Products, alleging infringement (direct, indirect, induced,
contributory or otherwise), misuse or any other violation of any intellectual
property rights claiming or covering either (i) Liquid Phase Nucleic Acid
Amplification Detection Technologies or (ii) Cellular Analysis Technologies, the
Parties agree that this will end the Standstill Period with respect to
intellectual property rights claiming or covering either (i) Liquid Phase
Nucleic Acid Amplification Detection Technologies or (ii) Cellular Analysis
Technologies.

 

Each Party hereby expressly waives and agrees to waive damages for any claims of
infringement of intellectual property rights included in the Standstill through
the expiration of the Standstill Period. Each Party shall be entitled to seek
damages for any claims of infringement based on conduct occurring after the
expiration of the Standstill Period, even if such conduct is identical in nature
to conduct that occurred before the expiration of the Standstill Period.

 

The foregoing provisions of this Section 2.6 are personal to the Parties and
their respective Affiliates (but, as to Affiliates, only personal to any such
Affiliates that are existing and qualify

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



7 SUBJECT TO FRE 408

 



as Affiliates of a Party as of the Effective Date), are non-assignable
(including through acquisition), and do not apply to any other Person. Further,
these provisions shall not prevent either Party from engaging in discussions
with the other Party or any other Person regarding the licensing of its patents
or from enforcing its patents against any Person other than a Party, its
Affiliates, and/or their respective customers as expressly set forth in this
Section 2.6.

 

If either Party violates this Standstill, the other Party shall be free to
immediately end the Standstill Period. If a complaint for patent infringement
based on conduct occurring after the expiration of the Standstill Period is
filed after expiration of the Standstill Period, no Party may rely on the
Standstill Period as a basis for any claim, counterclaim, or defense, including
without limitation an assertion of laches. Notwithstanding the foregoing, a
Party still may assert any claim, counterclaim, or defense available, including
without limitation an assertion of laches, to the extent it does not
specifically rely on the Standstill Period as a basis.

 

Except with respect to Customer Standstill Products, for purposes of this
Agreement, none of the following Persons (nor their Affiliates and/or
successors) shall be deemed subject to the Standstill set forth in this section
for so long as any patent infringement litigation or royalty obligation existing
as of the Effective Date remains pending between Enzo and that Person (or any
Affiliate of that Person): Abbott Laboratories; Abbott Molecular, Inc.; Becton,
Dickinson and Company; Becton, Dickinson Diagnostics, Inc.; Geneohm Sciences,
Inc. (now part of Becton Dickinson); Gen-Probe, Inc. (now part of Hologic,
Inc.); Hologic, Inc.; Roche Molecular Systems, Inc. (part of Hoffmann-La Roche
AG); Roche Diagnostics Corporation (part of Hoffmann-La Roche AG); Roche
Diagnostics Operations Inc. (part of Hoffmann-La Roche AG); and Roche Nimblegen,
Inc. (part of Hoffmann-La Roche AG); or any Third Party that is directly or
indirectly controlling, controlled by, or under common control with any of the
foregoing Person.

 

2.7 Acquisitions. Notwithstanding anything to the contrary above, the licenses,
releases, covenants, and Standstill set forth above shall exclude any
pre-acquisition products (and Natural Evolutions thereof following the date of
the acquisition) of another Person that acquires or is acquired by (whether by
merger, consolidation, share acquisition, acquisition of all or substantially
all assets or otherwise) a Party (or any other Person that is directly or
indirectly controlling, controlled by, or under common control with such Party)
on or after the Effective Date. The Standstill set forth above shall not apply
to any action or lawsuit in which the acquired Person is a party and that is
pending as of the date of the public announcement of the acquisition of the
acquired Person.

 

2.8 Modifications and Combinations In Manner Other Than Ordinary Course. No
license or immunity is granted under this Agreement by Enzo, either directly or
by implication, estoppel, or otherwise, to any Person acquiring Illumina
Products for the modification or combination by such Person of Illumina Products
with other items other than (i) in the ordinary and intended manner in the
ordinary course of use of Illumina Products, (ii) as specified by Sections 2.2
and 2.3, or (iii) as otherwise permitted by the law of patent exhaustion.

 

2.9 No Extinguishment Of Other Outstanding Royalty Obligations. For the
avoidance of doubt, nothing in this Agreement shall operate to extinguish the
obligation of any Person to pay

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



8 SUBJECT TO FRE 408

 



royalties to Enzo or Illumina arising from an obligation outside of this
Agreement (including via contract, operation of law, judicial ruling, or
otherwise).

 

2.10 No Other Rights. No rights or covenants are granted under any patents
except as expressly provided herein, whether by implication, estoppel or
otherwise. Except as expressly provided herein, no right to grant covenants,
rights, sublicenses, or to become a foundry for Third Parties is granted under
this Agreement. The Parties agree that, except as expressly set forth herein for
Covered Third Party Products and Customer Standstill Products, the licenses,
releases and covenants set forth in this Agreement (including Section 2)
expressly exclude any methods, systems, products, services and/or components of
any Third Party. The Parties further agree that, except as expressly provided
herein for Covered Third Party Products and Customer Standstill Products, this
Agreement does not cut off Enzo’s rights to enjoin, control or extract royalties
with respect to such Third Party’s methods, systems, products, services and/or
components.

 

SECTION 3: MONETARY CONSIDERATION

 

3.1 Payment. As partial consideration and total compensation for the release,
license, covenant and Limited Standstill under this Agreement and the dismissal
by Enzo of the Litigation hereunder, Illumina agrees to pay to Enzo a one-time
total payment of twenty-one million U.S. Dollars ($21,000,000.00) (“Payment”),
payable by Illumina to Enzo no later than seven (7) business days following the
Effective Date of this Agreement in lawful money of the United States, in
immediately available funds, by wire transfer to the following account:

 

Bank: Citibank, N.A.

Bank Address: 666 5th Avenue, New York, NY 10103

 

Routing No.: 021000089

Int’l Wires: (Swift) CITIUS33

Account Name: Desmarais LLP IOLA

Account No.: 9981486845

 

3.2 Taxes / Costs. Each Party acknowledges that this Agreement may have U.S.
federal and state tax (collectively, “Tax”) or other consequences, and that the
Party is not relying on any other Party for advice, representations or
communications as to any potential Tax or other consequences. This Agreement is
enforceable regardless of its Tax or other consequences. The Parties agree that
they shall bear their own costs and attorneys’ fees relating to or arising from
the Litigation and to the documentation and negotiation of this Agreement. Enzo
is solely responsible for its own Tax liability, if any, resulting from this
Agreement.

 

3.3 Dismissal. Within three (3) court days after the Payment of the
consideration to Enzo under this Section 3 has cleared, the Parties shall cause
their respective counsel to execute and file the stipulated motion in the form
set forth in Exhibit A dismissing with prejudice all of Enzo’s Claims against
Illumina in the Litigation. The Parties shall promptly proceed with any and all
additional procedures needed to dismiss the Litigation as set forth above, with
each Party to bear its own costs and attorneys’ fees. The Parties also agree to
submit to the court appropriate stipulations and proposed orders for extensions
of time for all due dates in the Litigation so that

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



9 SUBJECT TO FRE 408

 



neither Party is required to incur unnecessary expenses in the Litigation
between the Effective Date and the date the Litigation is dismissed. The Parties
acknowledge and agree that this Agreement is enforceable according to its terms
with respect to final dismissal with prejudice of all Claims in the Litigation.

 

3.4 No Admission of Liability. This Agreement is the result of a compromise and
settlement for the purpose of avoiding the expense, inconvenience, and
uncertainty of additional or continued litigation, and will not at any time be
considered as an admission of liability or responsibility, or lack thereof, on
the part of Enzo or Illumina. By entering into this Agreement, neither Illumina
nor any of its Affiliates is conceding that it acted wrongfully in any fashion
whatsoever. Except as expressly set forth in Section 3.1, Illumina and its
Affiliates expressly deny that they are liable to Enzo in any way.

 

3.5 Total Compensation / Full Settlement. The Parties agree that this Agreement
is in full and complete settlement of the rights and obligations of the Parties
in connection with the Litigation. This Agreement may be pleaded as a defense to
any action, suit or claim and may be used as a basis for an injunction against
any such action, suit, claim, or other proceeding of any type which may be
prosecuted, initiated or attempted in violation of the terms hereof. A
prevailing Party is entitled to recover from the other adverse Party its
reasonable attorneys’ fees and other related legal expenses incurred in
defending against any suit, action or claim brought or attempted by the other
Party in violation of the terms of this Agreement.

 

3.6 Maintenance Fees and Annuities. Enzo, at its expense, shall pay all
maintenance fees and/or annuities for all issued patents within the Licensed
Enzo Patent Rights (that are not currently expired) and shall otherwise maintain
all such issued patents.

 

SECTION 4: TERM AND TERMINATION

 

4.1 Term. The term of this Agreement shall commence upon the Effective Date and
shall continue until the expiration of the enforceability period of the last to
expire patents within the Licensed Enzo Patent Rights, unless earlier terminated
as set forth in Section 4.2 below.

 

4.2 Termination. If Illumina fails to make the Payment set forth in Section 3.1
in the time frame required by Section 3.1, then Enzo may terminate this
Agreement immediately upon further written notice to that effect and the
license, releases, and covenants granted by Section 2 of this Agreement shall
immediately terminate, be deemed null and void ab initio, and be of no force and
effect. The licenses, covenants, and releases set forth in this Agreement are
effective as of the Effective Date and may only be terminated if Illumina fails
to make the timely Payment as set forth in Section 3.1 above. The Limited
Standstill set forth in Section 2.6 is effective as of the Effective Date and
may only be terminated (i) if Illumina fails to make the timely Payment as set
forth in Section 3.1 above, or (ii) as set forth in Section 2.6.

 

SECTION 5: ASSIGNMENT

 

5.1 Assignment. Except as otherwise permitted in this Section, Illumina may not
assign, delegate, or otherwise transfer this Agreement or any license or rights
hereunder without the

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



10 SUBJECT TO FRE 408

 



prior written consent of Enzo. The limitations on assignment set forth in this
Section 5 do not apply to an internal reorganization of a Party or its
Affiliates (e.g., re-incorporation or the like). Any other purported assignment,
delegation, or transfer without the prior written consent of Enzo will be null
and void ab initio and without effect. Except as expressly provided for in
Sections 2.3 and 2.6, nothing herein expressed or implied will give or be
construed to give any Third Party any legal or equitable rights hereunder.

 

5.2 Permitted Assignment by Illumina. Notwithstanding the provisions of Section
5.1, Illumina may assign its rights under this Agreement, in whole or in part,
without Enzo’s prior written or oral consent, to a Person with whom Illumina is
merged or consolidated, or who acquires all or substantially all of Illumina’s
array or sequencing product lines subject to the Litigation; provided however,
that (i) any such assignment of rights will not extend to products or services
of such Person that pre-existed the acquisition (or to Natural Evolutions
thereof following the date of acquisition); and (ii) any such assignment of
rights shall not relieve such Person from any obligations that such Person may
have under this Agreement or to Enzo outside of this Agreement. Any assignment
or other transfer by Illumina, or any of its Affiliates, of any rights under
this Agreement to any other Person shall be subject in writing to this Agreement
and a written acknowledgment and agreement that the assignee or other transferee
shall be bound by such releases and other rights and covenants. In the event
that Illumina does not continue to exist as a distinct operating entity (such as
a wholly-owned subsidiary) after the transaction, the rights of Illumina
hereunder so assigned only extend to Illumina Products and Covered Third Party
Products existing as of the date of the transaction and Natural Evolutions of
Illumina Products and Covered Third Party Products created after the date of the
transaction, and will not otherwise extend to any products, services, or
activities of the Person prior to, on or after the date of the transaction. The
releases and covenants provided by Illumina and its Affiliates to Enzo and its
Affiliates under this Agreement shall run with the rights being assigned or
transferred by Illumina and its Affiliates pursuant to this Section 5.2 and
shall be binding on any permitted successors-in-interest, transferees, or
assigns thereof. For avoidance of doubt, any such assignment of rights will not
extend to any Third Party products or services existing prior to the time of
transaction or Natural Evolutions thereof. Any purported assignment, delegation,
or transfer under this Section 5.2 that does not comply with the foregoing will
be null and void ab initio and without effect.

 

5.3 Further Restriction on Assignment by Illumina: Notwithstanding the
provisions of Sections 5.1 and 5.2, in no event may this Agreement, including
the license, covenants, and rights granted hereunder, be assigned, delegated, or
otherwise transferred without Enzo’s prior written consent to any of the
following: Abbott Laboratories; Abbot Molecular, Inc.; Becton, Dickinson and
Company; Becton, Dickinson Diagnostics, Inc.; Geneohm Sciences, Inc. (now part
of Becton Dickinson); Gen-Probe, Inc. (now part of Hologic, Inc.); Hologic,
Inc.; Roche Molecular Systems, Inc. (part of Hoffmann-La Roche AG); Roche
Diagnostics Corporation (part of Hoffmann-La Roche AG); Roche Diagnostics
Operations Inc. (part of Hoffmann-La Roche AG); and Roche Nimblegen, Inc. (part
of Hoffmann-La Roche AG); or any of the respective Affiliates of any of the
foregoing (each a “Restricted Entity”), so long as any patent infringement
litigation (instituted as of the Effective Date) remains pending between Enzo
and the respective aforementioned Restricted Entities. For the avoidance of
doubt, a Restricted Entity’s acquisition of Illumina by stock purchase, reverse
triangular merger, or similar transaction does not

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



11 SUBJECT TO FRE 408

 



constitute an assignment of the Agreement by Illumina where Illumina (or its
successor entity) continues to exist as a distinct operating entity (for
example, as a wholly-owned subsidiary of the Restricted Entity) after the date
of the acquisition, and the licenses, covenants, and releases granted herein
shall extend only to Illumina Products and Covered Third Party Products existing
as of the date of the acquisition (and Natural Evolutions thereof) and will not
otherwise extend to any products, services, or activities of the acquiring
Restricted Entity prior to, on or after the date of the acquisition.

 

5.4 Permitted Assignment by Enzo. All releases, licenses and other rights and
covenants contained herein shall run with and burden the Licensed Enzo Patent
Rights and other intellectual property described in Section 2.6, as it applies
to the releases, license and other rights and covenants contained in Sections
2.1 through 2.6, inclusive, and shall also be binding on any
successors-in-interest or assigns thereof. Any assignment or other transfer of
any of the Licensed Enzo Patent Rights to any other Person shall be subject in
writing to this Agreement and a written acknowledgment and agreement that the
assignee or other transferee shall be bound by such releases, licenses and other
rights and covenants. Any purported assignment, delegation, or transfer under
this Section 5.4 that does not comply with the foregoing will be null and void
ab initio and without effect.

 

SECTION 6: MISCELLANEOUS PROVISIONS

 

6.1 Representations:

 

6.1.1 Representations by Enzo: Enzo hereby represents and warrants that: (i) as
of the Effective Date, Enzo and/or its Affiliates own the Licensed Enzo Patent
Rights, with all substantive rights in and to same, including the exclusive
right to grant the license, collect royalties, collect past, present and future
damages, grant the releases and covenants with respect to the Licensed Enzo
Patent Rights set forth herein, and enforce those rights with legal standing;
(ii) as of the Effective Date, it has not assigned or otherwise transferred to
any other Person any rights to the Licensed Enzo Patent Rights that would
prevent Enzo from conveying the rights, releases and covenants set forth herein;
(iii) there are no liens or other encumbrances on the Licensed Enzo Patent
Rights that would prevent Enzo from entering into this Agreement; (iv) Enzo’s
execution of this Agreement and the performance of Enzo’s obligations hereunder
will not violate any agreement, whether oral or written, to which Enzo or its
Affiliates is a party; (v) neither Enzo nor any of its Affiliates has granted,
nor will grant, any licenses or other rights, under the Licensed Enzo Patent
Rights, that would conflict with or prevent the rights granted to Illumina and
its Affiliates; and (vi) the person executing this Agreement on behalf of Enzo
has the full right and authority to enter into this Agreement on Enzo’s behalf.
Notwithstanding the foregoing, if any of Enzo’s patents are found invalid, this
shall not cause a breach of the foregoing representation regarding Enzo or its
Affiliates’ right to grant the license, release, or other rights provided
herein.

 

6.1.2 Illumina Representations: Illumina represents and warrants that: (i) as of
the Effective Date, Illumina has the right to grant the releases and covenants
set forth herein; and

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



12 SUBJECT TO FRE 408

 



(ii) the person executing this Agreement on behalf of Illumina has the full
right and authority to enter into this Agreement on Illumina’s behalf.

 

6.1.3 Disclaimer of Representation. Nothing in this Agreement shall be construed
as (i) a representation or warranty by Enzo as to the scope, validity, or
enforceability of any patent; and (ii) a representation or warranty that the
manufacture, use, or sale of any products will not utilize or infringe any
intellectual property rights.

 

6.2 Confidentiality. From and after the Effective Date, neither Party nor its
Affiliates shall disclose the existence or terms of this Agreement except:

 

6.2.1 with the prior written consent of the other Party;

 

6.2.2 to any governmental body having jurisdiction and specifically requiring
such disclosure, but only to the extent that such disclosure is so required;

 

6.2.3 in response to a valid document request or subpoena or as otherwise may be
required by law, legal process or order of a court, provided a protective order
is in place that limits disclosure of such information to counsel only and the
disclosing Party provides the other Party with written notice at least ten (10)
business days prior to disclosure to permit the other Party the opportunity to
object and/or to seek a court-entered protective order or comparable
court-ordered restriction, and shall reasonably cooperate with the other Party
in its efforts to obtain that protective order and take all other reasonable
actions in an effort to minimize the nature and extent of such disclosure and
obtain confidential treatment to the extent available;

 

6.2.4 for the purposes of disclosure in connection with the Securities and
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, and
any other reports filed with the Securities and Exchange Commission (expressly
including, but not limited to, Form 8K disclosures), or any other filings,
reports or disclosures that may be required under applicable laws or
regulations, but only to the extent that such disclosure is required under said
applicable laws or regulations;

 

6.2.5 to a Party’s accountants, legal counsel, tax advisors and other financial
and legal advisors and other professional advisors in their capacity of advising
the Party in such matters, subject to obligations of confidentiality and/or
privilege at least as stringent as those contained herein;

 

6.2.6 with obligations of confidentiality at least as stringent as those
contained herein, to a counterparty in connection with a proposed merger,
acquisition, financing or similar transaction;

 

6.2.7 in connection with tax audits or to fulfill its corporate financial
reporting obligations under GAAP;

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



13 SUBJECT TO FRE 408

 



6.2.8 with obligations of confidentiality at least as stringent as those
contained herein, by any Party and its Affiliates as required to enforce this
Agreement or establish rights hereunder;

 

6.2.9 to officers, key shareholders and/or employees with a need to know,
attorneys, accountants and directors, who are under obligations of
confidentiality (which may include professional responsibility obligations) at
least as stringent as those contained herein;

 

6.2.10 to its Affiliates, who are similarly bound by this Agreement or under
obligations of confidentiality at least as stringent as those contained herein;
and

 

6.2.11 to Third Parties who make, sell, offer to sell, export, import,
distribute or otherwise commercialize any Illumina Product or who make, sell,
offer to sell, export, import, distribute or otherwise commercialize any Covered
Third Party Product or Customer Standstill Product, and who have a need to know,
but only to the extent of such need to know and only under obligations of
confidentiality at least as stringent as those contained herein.

 

Notwithstanding anything else in this Agreement to the contrary, a Party may
also disclose to anyone any information that is publicly available through no
breach by that Party or its Affiliates of the confidentiality obligations
hereunder.

 

6.3 Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be delivered by hand, or, if dispatched by prepaid air
courier, with package tracing capabilities or by registered or certified
airmail, postage prepaid, addressed as follows:

 

If to Enzo:

 

Dr. Elazar Rabbani

Enzo Life Sciences, Inc.

527 Madison Avenue

New York, NY 10022

 

Copy to (which does not constitute notice):

 

Michael Stadnick

Desmarais LLP

230 Park Avenue

New York, NY 10169

 

If to Illumina:

 

Illumina, Inc.

5200 Illumina Way

San Diego, California 92122

Attn: General Counsel

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



14 SUBJECT TO FRE 408

 



Copy to (which does not constitute notice):

 

Craig Countryman

Fish & Richardson P.C.

12390 El Camino Real

San Diego, California 92130

 

Such notices shall be deemed to have been served when received by addressee.
Either Party may give written notice of a change of address and, after notice of
such change has been received, any notice or request shall thereafter be given
to such Party as above provided at such changed address.

 

6.4 Publicity. Neither Party will issue a press release or any other public
announcement regarding this Agreement or the settlement of the Litigation unless
the other Party provides prior consent in writing. Notwithstanding the foregoing
and Section 6.2 above, upon inquiry either Party may state that Enzo and
Illumina have entered into a settlement agreement.

 

6.5 Governing Law / Jurisdiction. This Agreement and matters connected with the
performance thereof shall be construed, interpreted, applied and governed in all
respects in accordance with the laws of the United States of America and the
State of Delaware, without reference to conflict of laws principles. Enzo and
Illumina agree (a) that all disputes and litigation regarding this Agreement,
its construction and matters connected with its performance be subject to the
exclusive jurisdiction of the state and federal courts in the District of
Delaware (the “Court”), and (b) to submit any disputes, matters of
interpretation, or enforcement actions arising with respect to the subject
matter of this Agreement exclusively to the Court. The Parties hereby waive any
challenge to the jurisdiction or venue of the Court over these matters.

 

6.6 Sophisticated Parties Represented by Counsel. Each Party warrants and
represents that (i) it is a sophisticated party represented at all relevant
times during the negotiation and execution of this Agreement by counsel of its
choice, and that it has executed this Agreement with the consent and on the
advice of such independent legal counsel; (ii) it and its counsel have
determined through independent investigation and robust, arm’s-length
negotiation that the terms of this Agreement shall exclusively embody and govern
the subject matter of this Agreement, (iii) it investigated the facts pertinent
to this Agreement as it deemed necessary, (iv) no other Person or Party, nor any
agent or attorney of a Party, made any promise, representation or warranty
whatsoever, express or implied, not contained in this Agreement concerning the
subject matter of this Agreement to induce it to execute this Agreement, (v) it
has not executed this Agreement in reliance on any promise, representation or
warranty whatsoever, express or implied, not contained in this Agreement
concerning the subject matter of this Agreement, and (vi) it has not executed
this Agreement in reliance on any promise, representation or warranty not
contained herein. The Parties included this paragraph to preclude any claim that
any Party was fraudulently induced to execute this Agreement and to preclude the
introduction of parol evidence to vary, interpret, supplement or contradict the
terms of this Agreement.

 

6.7 Bankruptcy. The Parties acknowledge and agree that all releases, rights,
covenants and licenses granted by Enzo under or pursuant to this Agreement,
including the Limited Standstill in

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



15 SUBJECT TO FRE 408

 



Section 2.6, are, and will otherwise be deemed to be, for purposes of Section
365(n) of the United States Bankruptcy Code, as amended (the “Bankruptcy Code”),
rights of and to “intellectual property” as defined under Section 101 of the
Bankruptcy Code. The Parties agree that, notwithstanding anything else in this
Agreement, Illumina and its Affiliates, as the licensee or recipients of such
intellectual property rights under this Agreement, will retain and may fully
exercise all of its rights and elections under the Bankruptcy Code (including,
without limitation, Illumina and its Affiliates’ right to the continued
enjoyment of the rights and licenses granted by Enzo under this Agreement).
Notwithstanding the foregoing, this Agreement shall be deemed and treated as an
executory contract under Section 365 of the Bankruptcy Code and is subject to
the restrictions on assumption and assignment in Section 365(c). Further, this
provision shall not alleviate or contravene the restrictions on assignments and
acquisitions set forth in this Agreement.

 

6.8 No Laundering. The Parties understand and acknowledge that the licenses,
releases, and covenants granted to Illumina and its Affiliates by Enzo hereunder
are intended to cover only the bona fide products and services of Illumina, its
Affiliates and their respective Related Persons and are not intended to cover
patent laundering activities (i.e., activities that are undertaken solely for
the purpose of improperly extending licensed and other rights to cover any
activity of any Third Party acting outside the scope of Illumina’s, its
Affiliates’, or their respective Related Persons’, licensed and otherwise
covered activities). The Parties further agree that a purchase of a product from
a supplier and resale of such product in substantially the same form back to the
same supplier is not licensed under this Agreement. Nothing in this Agreement
shall be construed to license sham sales or sham service contracts executed by
Illumina or any of its Affiliates with any Third Party solely for the purpose of
improperly extending licensed rights to cover any activity of any Third Party
acting outside the scope of Illumina’s (or its Affiliates’) licensed or
otherwise covered activities.

 

6.9 Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, such provision shall be limited or eliminated to the
minimum extent necessary so that the remainder of this Agreement will continue
in full force and effect and be enforceable. The Parties agree to negotiate in
good faith an enforceable substitute provision for any invalid, illegal or
unenforceable provision that most nearly achieves the intent of such provision.

 

6.10 Entire Agreement. The Parties hereby agree that (i) this is an enforceable
agreement; (ii) this Agreement constitutes the entire and only understanding of
each of them with respect to the subject matter of the Agreement, and merges,
supersedes and cancels all previous agreements and understandings, whether oral
or written, with respect to the subject matter of the Agreement; (iii) no oral
explanation or oral information by any Party hereto shall alter the meaning or
interpretation of this Agreement; (iv) the terms and conditions of this
Agreement may be altered, modified, changed or amended only by a written
agreement that identifies itself as an amendment to this Agreement and is
executed by duly authorized representatives of each of them; (v) the language of
this Agreement has been approved by counsel for each of them, and shall be
construed as a whole according to its fair meaning; and (vi) none of the them
(nor their respective counsel) shall be deemed to be the draftsman of this
Agreement in any action which may hereafter arise with respect to the Agreement.

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



16 SUBJECT TO FRE 408

 



6.11 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

 

6.12 Construction; Language. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including” and variations thereof, will not be deemed
to be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” The terms “will” and “shall” are used synonymously. The
headings in this Agreement will not be referred to in connection with the
construction or interpretation of this Agreement. This Agreement is in the
English language only, which language shall be controlling in all respects, and
all notices under this Agreement shall be in the English language.

 

6.13 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement. This Agreement may be executed by facsimile signatures or other
electronic means and such signatures shall be deemed to bind each Party as if
they were original signatures.

 

6.14 Further Assurances. Each Party shall execute, acknowledge and deliver such
further documents and instruments and perform such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



17 SUBJECT TO FRE 408

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

Enzo Life Sciences, Inc.

 

By: /s/ Dr. Elazar Rabbani         Name:   Dr. Elazar Rabbani         Title:
Chief Executive Officer         Date: July 1, 2016  

 

Illumina, Inc.

 

By: /s/ Francis deSouza         Name:   Francis deSouza         Title: President
        Date: 6/29/16  

 

REVIEWED BY LEGAL

Initials: RHS

Date: 6/29/16

ILLUMINA

 

 



18 SUBJECT TO FRE 408

 



EXHIBIT A

 

STIPULATED MOTION FOR DISMISSAL OF LITIGATION

 

UNITED STATES DISTRICT COURT
OF DELAWARE

 

ENZO LIFE SCIENCES, INC. ) CASE NO. CV 12-CV-435-LPS   ) JOINT STIPULATION OF
DISMISSAL
WITH PREJUDICE Plaintiff, ) vs. ) ) The Hon. Leonard Stark ILLUMINA, INC. )
Chief United States District Court Judge   )   Defendant. )     )  

 

Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
Plaintiff, Enzo Life Sciences, Inc., and Defendant, Illumina, Inc., by and
through their respective counsel, hereby stipulate to the dismissal with
prejudice of all claims in this action. Each party shall bear its own attorneys’
fees and costs.

 

Respectfully submitted,                     FISH & RICHARDSON P.C.        
FARNAN LLP                     By:     

Brian E. Farnan (#4089)
919 North Market Street, 12th Flr
Wilmington, DE 19801
(302) 777-0336
bfarnan@farnanlaw.com


 

Attorneys for Plaintiff
Enzo Life Sciences, Inc.


 

Of Counsel:


 

John M. Desmarais (admitted pro hac vice)

     

 



Michael P. Stadnick (admitted pro hac vice)
Justin P.D. Wilcox (admitted pro hac vice)
Jordan N. Malz (admitted pro hac vice)
Peter C. Magic (admitted pro hac vice)
Desmarais LLP
230 Park Avenue
New York, NY 10169
(212) 351-3400 (Tel)
(212) 351-3401 (Fax)
jdesmarais@desmaraisllp.com
mstadnick@desmaraisllp.com
jwilcox@desmaraisllp.com
jmalz@desmaraisllp.com
pmagic@desmaraisllp.com

 

Attorneys for Plaintiff
Enzo Life Sciences, Inc.

 

 

Douglas E. McCann (#3852)
Martina Tyreus Hufnal (#4771)
Kelly Allenspach Del Dotto (#5969)
222 Delaware Avenue, 17th Floor
Wilmington, DE 19801
(302) 652-5070
dmccann@fr.com
hufnal@fr.com
allenspach.del.dotto@fr.com

 

Juanita Brooks
Michael A. Amon
Craig Countryman
Robert M. Yeh
Markus Weyde
FISH & RICHARDSON P.C.
12390 El Camino Real
San Diego, CA 92130
Phone: 858-678-5070
brooks@fr.com; amon@fr.com;
countryman@fr.com; yeh@fr.com;
weyde@fr.com

 

Attorneys for Defendant
Illumina, Inc.

 